United States Court of Appeals
                                                                    Fifth Circuit
                                                                 F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                                                                  April 20, 2007
                        FOR THE FIFTH CIRCUIT
                                                             Charles R. Fulbruge III
                                                                     Clerk

                            No. 05-30704
                          Summary Calendar


                      UNITED STATES OF AMERICA,

                                                    Plaintiff-Appellee,

                               versus

                          JOSIE E. SINEGAL,

                                                   Defendant-Appellant.

                         --------------------
            Appeal from the United States District Court
                for the Western District of Louisiana
                        USDC No. 6:00-CR-60006
                         --------------------

Before JONES, Chief Judge, and JOLLY and OWEN, Circuit Judges.

PER CURIAM:*

     The district court revoked Josie E. Sinegal’s probation and

sentenced her to serve four years in prison.        Sinegal appeals her

sentence.   She argues that her sentence is unreasonable because it

exceeded the advisory guideline range, because her violations did

not warrant such a harsh sentence, and because the district court

failed to   provide   sufficient   reasons   for   the   sentence.       She

requests that this court vacate her sentence and remand the case

for resentencing.


     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
       We have yet to decide whether revocation sentences imposed

following the release of United States v. Booker, 543 U.S. 220

(2005), should be reviewed under the reasonableness standard or the

plainly unreasonable standard.             See United States v. Hinson,

429 F.3d 114, 120 (5th Cir. 2005), cert. denied, 126 S. Ct. 1804

(2006).    Nevertheless, resolution of this issue is not needed to

dispose of this appeal because Sinegal has not shown that she

should prevail under either standard.          See id.   Sinegal’s sentence

exceeded the recommended guidelines sentence but not the pertinent

statutory maximum sentence.           Further, a review of the record

demonstrates    that    the    district    court   considered   the   relevant

sentencing factors.      See United States v. Smith, 440 F.3d 704, 707

(5th    Cir.   2006).         Consequently,   the    sentence   was   neither

unreasonable nor plainly unreasonable, and the judgment of the

district court is AFFIRMED.




                                       2